Citation Nr: 0302538	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  99-15 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney-
at-Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from March 1950 to May 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In a December 2000 decision the Board granted 
service connection for tinnitus which, following VA audiology 
examination in May 2002, was assigned a 10 percent rating by 
the RO in June 2002.  That same rating action granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating, both effective the date of receipt of 
the original claim for service connection on April 27, 1998.  

The case was returned to the Board in January 2003.  

The Board is undertaking additional development on the issues 
of service connection for post-traumatic stress disorder 
(PTSD), bilateral knee disability, and low back disability 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide any notice of the 
development required by 38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing these 
issues.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The veteran's average pure tone threshold at 1000, 2000, 
3000, and 4000 hertz (Hz) is not worse than 58 decibels (dB) 
in the right ear and 48 dB in the left ear, with speech 
discrimination ability of not less than 88 percent in the 
right ear and 76 percent in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met, under the rating criteria in effect 
prior to or from June 10, 1999.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100-6110 
(1998); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6110 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal, The VCAA and the implementing regulations 
pertinent to the claims on appeal are liberalizing and are 
therefore applicable to these claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), and the implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)) essentially eliminate the requirement that a claimant 
submit evidence of a well-grounded claim, and provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that through the Board's remand, an April 
2001 letter from the RO, the statement of the case (SOC), and 
a supplemental SOC of June 2002, the veteran has been 
informed of the requirements for the benefit sought on 
appeal, the information required of the veteran to enable the 
RO to obtain evidence on his behalf, the assistance that VA 
would provide to obtain evidence and information on his 
behalf, and the evidence that he should submit if he did not 
desire VA to obtain the evidence on his behalf.  Therefore, 
the Board is satisfied that VA has complied with the 
notification requirements of the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record reflects that the RO has afforded the veteran a VA 
examination to determine the degree of severity of his 
hearing loss.  Despite the request to do so, neither the 
veteran nor his attorney has identified any medical evidence 
that could be obtained to substantiate the veteran's claim.  
Indeed, in December 2002, the veteran stated that he had no 
additional evidence to submit.  The Board is also unaware of 
any outstanding evidence or information that could be 
obtained to substantiate the claim.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations. 

II.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected hearing loss.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002). 

The Board notes that VA issued new regulations for evaluating 
diseases of the ears and other sense organs, effective June 
10, 1999.  See 64 Fed. Reg. 25,202 through 25,210 (May 11, 
1999).  The new regulations are codified at 38 C.F.R. 
§§ 4.85-4.87a (2002). 

Where the applicable law or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991); see also Baker 
v. West, 11 Vet. App. 163, 168 (1998).  

Substantively, the former and current criteria are the same 
except that the amended regulations added two new provisions 
for evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
section 4.85 because the speech discrimination test may not 
reflect the severity of communicative functioning that some 
veterans experience.  See 64 Fed. Reg. 25,203 (May 11, 1999).  
Under 38 C.F.R. § 4.86(a), if puretone thresholds in the 
1000, 2000, 3000, and 4000 Hertz frequencies are 55 dB's or 
more, an evaluation could be based upon either Table VI or 
Table VI(a), whichever results in a higher evaluation.  In 
addition, under section 4.86(b), when a puretone threshold is 
30 dB or less at 1000 Hertz, and is 70 dB or more at 2000 
Hertz, an evaluation could also be based either upon Table VI 
or Table VI(a), whichever results in a higher evaluation. 

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. 
§ 4.85(a) and (d) (2002). 

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2001).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.  

In September 1998 a service comrade stated that he knew that 
the veteran had had a problem with his hearing after a 
shipboard gun had gone off over his head.  

In June 2000 a service comrade stated that he and the veteran 
had inadvertently been exposed to the premature firing of a 
shell onboard a ship which had caused impaired hearing for 
days.  

On an authorized VA audiological evaluation conducted in May 
2002, pure tone thresholds, in decibels, were as follows:

HERTZ  		1000		2000		3000		4000 
RIGHT 		30		50		75		75
LEFT			20		15		75		80

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 76 percent in the left ear.  
At that examination the veteran complained of difficulty 
hearing conversations when exposed to background noise.  
Currently, he used hearing aids.  

Application of these scores to table VI results in 
designation of III for the left ear and II for the right ear.  
When these designations of impaired efficiency are applied to 
table VII, the percentage evaluation for hearing impairment 
is noncompensable under Diagnostic Code 6100.

The Board has considered sections 4.86(a) and (b) with 
respect to the veteran's claim.  The current evidence does 
not reflect a simultaneous puretone threshold of 30 dB or 
less at 1000 Hertz or a puretone threshold of 70 dB or more 
at 2000 Hertz.  Further, the audiological test results do not 
reflect puretone thresholds in the 1000, 2000, 3000, and 4000 
Hertz frequencies at 55 dB or more.  Application of sections 
4.86(a) and (b) would therefore be inappropriate.

The Board thus concludes that while the veteran sincerely 
believes his hearing is more severe than the current 
schedular rating reflects, the evidence of record establishes 
that the current noncompensable rating for bilateral hearing 
loss is appropriate.  In so deciding, consideration has been 
given to assigning staged ratings; however, at no time during 
the period in question has the veteran shown disablement in 
excess of that contemplated by the assigned rating.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2001).  In this regard, the Board notes that 
the veteran has not required hospitalization for his hearing 
disability and that the manifestations of this disability are 
those contemplated by the assigned evaluation.  In sum, there 
is no indication that the average industrial impairment 
resulting from his hearing disability is to a compensable 
degree.  Therefore, the Board has concluded that referral for 
extra-schedular consideration is not in order. 


ORDER

Entitlement to a compensable evaluation bilateral hearing 
loss is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

